Russell, J.
It being undisputed, in the evidence, that the insured retained in his possession the policy of insurance (with a receipt, acknowledging the payment of the first premium, attached thereto), and made no effort to return the contract of insurance to the insurer, merely expressing dissatisfaction therewith and inability to pay the note given for the premium, a verdict for the defendant, in a suit brought by the insurance company upon a note given for a premium upon the policy, was contrary to law. The insured can not. defeat payment of the premium upon a policy of insurance, issued at his instance, while he still retains the contract, the very issuance and delivery of which depend upon a cross-obligation that the premiums will be paid.

Judgment reversed.